Case 3:19-cv-02517-JSC Document 16 Filed 09/13/19 Page 1 of 2

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NUMBER FOR COURT USE ONLY
JOHN COWAN SBN 168110 (888) 252-1231
LAW OFFICES OF JOHN E. COWAN

100 PINE STREET SUITE 1250

SAN FRANCISCO, CA 94111

ATTORNEY FOR Plaintiff

 

NORTHERN DISTRICT, OAKLAND
1301 Clay Street Ste 400 S
Oakland, CA 92707

 

SHORT TITLE OF CASE:
LATHAM, et al., SCOTT

 

DATE: TIME: DEP.//DIV. CASE NUMBER:
3:19-CV-02517-JSC

 

Declaration of Service Ref. No. or File No:
3:19-CV-02517-JSC

 

 

 

 

United States District Court

! certify that | am authorized to serve the Summons and Complaint in the within action pursuant to F.R.Civ.P 4(c) and that | served the:
SUMMONS AND COMPLAINT, ADR PROCEDURES HANDBOOK;

On: STEVEN YAMAJI

| personally served the summons on the individual at:

965 Richard Ln Danville, CA 94526

On: 8/30/2019 Date: 03:59 PM

Person attempting service:

a. Name: Joshua Hutchinson

b. Address: P.O. Box §383, Walnut Creek, CA 94596
c. Telephone number: 800-675-6666

d. The fee for this service was: 140.00

e. | am an independent contractor:

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.

 

 

 

 

ra i Josiifa Hutchinson Date: 09/06/2019

 

Legal Services

 

Declaration of Service Invoice #: 2948246-01
Case 3:19-cv-02517-JSC Document 16 Filed 09/13/19 Page 2 of 2

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NUMBER FOR COURT USE ONLY
JOHN COWAN SBN 168110 (888) 252-1231
LAW OFFICES OF JOHN E. COWAN

100 PINE STREET SUITE 1250

SAN FRANCISCO, CA 94171

ATTORNEY FOR Plaintiff

 

NORTHERN DISTRICT, OAKLAND
1301 Clay Street Ste 400 S
Oakland, CA 92707

 

SHORT TITLE OF CASE:
LATHAM, et al., SCOTT

 

DATE: TIME: DEP./DIV. CASE NUMBER:
3:19-CV-02517-JSC

 

Declaration of Reasonable Diligence Ref. No. or File No:
3:19-CV-02517-JSC

 

 

 

 

Person to Serve: STEVEN YAMAJI

Documents Received: SUMMONS AND COMPLAINT, ADR PROCEDURES HANDBOOK;

| declare the following attempts were made to effect personal service, no other residence or business address is known to me:

Aug 26 05:41 PM 37 Chestnut Pl, Danville, CA 94506; NO ANSWER. BLINDS ARE CLOSED. NO LIGHTS ON. NO CARS

2019 PRESENT.

Aug 27 08:29 AM 37 Chestnut Pl, Danville, CA 94506: BAD ADDRESS. SPOKE WITH THE CURRENT OCCUPANT, MIDDLE

2019 EASTERN FEMALE, 50 YRS, 5'7, 140, BLK HR, WHO STATED THE SUBJECT USED TO BE THE
PREVIOUS OWNER. DOESN'T RECEIVE ANY MAIL HERE.

Aug 30 03:59 PM 965 Richard Ln, Danville, CA 94526; Personally Served

2019

Person attempting service:

a. Name: Joshua Hutchinson

b. Address: P.O. Box 5383, Walnut Creek, CA 94596
c. Telephone number: 800-675-6666

d. The fee for this service was: 140.00

e. | am an independent contractor:

| declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

  

 

La
Yi
Joshua Hutchinson Date: 09/06/2019
a

Legal Services

 

Declaration of Reasonable Diligence Invoice #: 2948246-01
